DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        HEWITT A. GRANT, II,

                                 Appellant,

                                     v.

            GUY DAVID BRADSTOCK, A.P.D., and,
    ROBERT MITCHELL MACK, PUBLIC DEFENDER'S OFFICE,

                                 Appellees.


                               No. 2D20-1643



                          September 8, 2021

Appeal from the Circuit Court for Polk County; Ellen S. Masters,
Judge.

Hewitt A. Grant, II, pro se.

Ashley Moody, Attorney General, Tallahassee, and Cynthia
Richards, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

CASANUEVA, SLEET, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2